DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 01/22/2021.
Applicant’s cancelation of claims 2-3 and 11-12 is acknowledged and require no further examining.  Claims 1, 4-10, and 13-14 are pending and examined below.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 14, the phrase “secured to one of the underside of the lid and the platform” should be written as “secured to one of: the underside of the lid, and the platform” in order to clearly indicate that the phrase “underside” applies only to the lid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over reference Harrison (2005/0205455) in view of references Diaz et al. (2014/0345236), Kappes (1384899), and Olsen (8192098).
Regarding claim 1, Harrison discloses a vacuum sealer (150) comprising:
a housing (152) having an upper platform (see figure 14 below);
a lid (154) pivotably attached to the housing (152), and movable between a closed position, covering the platform (see figure 14 below), and an open position, exposing the platform (see figure 14 below),
wherein the platform (see Figure 14 below) engaged with the lid (154) form a sealed vacuum chamber (hollow area);
a pump (260) in fluid communication with the vacuum chamber (hollow area) to withdraw air from the vacuum chamber (hollow area) and create a vacuum therein,
wherein the sealed vacuum chamber (hollow area) being configured to receive an open end (46) of a plastic bag (41) therebetween and withdraw air therefrom via activation of the pump (260);
a first heating plate (172) secured to one of: the underside of the lid (154) ,and the platform (see figure 14 below); and
a date stamp mechanism (page 8 paragraph 108)
(Figure 14, 15 and Page 6 paragraph 87, 89, 93, Page 8 paragraph 108) 
However, Harrison does not disclose: a first cavity with a first gasket; a second cavity with a second gasket; a thermally insulating backing strip opposing the first heating plate; a second heating plate, and an opposing stamp wheel.
[AltContent: arrow][AltContent: textbox (Upper Platform)][AltContent: textbox (Harrison)]
    PNG
    media_image1.png
    471
    411
    media_image1.png
    Greyscale

Diaz discloses a vacuum sealer comprising: platform (12) defining a first cavity; and a lid (14) defining a second cavity, wherein the first cavity is surrounded by a first gasket (22a) and the second cavity is surrounded by a second gasket (22b), and wherein the first gasket (22a) and the second gasket (22b) are configured to cooperate to define a vacuum chamber (24). (Figure 1, 8, Page 2 paragraphs 34, 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Harrison by incorporating the cavities and gaskets since page 1 paragraph 4 of Diaz states such a modification would allow particles and/or liquid that spills out can be gathered during the air evacuation.
Kappes discloses numbering device comprising: a plurality of stamping wheels (14) situated on a shaft (15); and a pad (25), wherein the stamping wheels have at least one raised portion (17), and wherein a film (6) is situated between the stamping wheels 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the date stamp mechanism of Harrison by incorporating the numbering device since page 1 lines 47-53 of Kappes states such a modification would provide number that is inconspicuous but legible onto the film.
Harrison disclose the date stamp mechanism is configured to apply the date onto the bag. (Page 8 paragraph 108)  Kappes discloses the each of the plurality of stamp wheels (14) have numerical characters (17).  When modifying Harrison by incorporating the numbering device, numerical characters on the wheels is understood to represent the possible dates that might be desired.
Therefore, when modifying Harrison in view of Kappes is interpreted to disclose the at least one stamp wheel comprises:
a month wheel, wherein the at least one raised portion includes raised characters corresponding to months of the year;
a day wheel, wherein the at least one raised portion includes raised characters corresponding to days of the month; and
a year wheel, wherein the at least one raised portion includes raised characters corresponding to years.
Olsen discloses a stamping device (100) comprising: a stamping die holder (202); and a backing plate (208), wherein a film (601) is situated between the die holder 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the numbering device of Kappes by incorporating a heater in the pad as taught by Olsen since such a modification would allow the film to be evenly heated from both sides.
Regarding claim 4, Harrison modified by Diaz, Kappes, and Olsen disclose the housing (Harrison – 152) comprises a lower housing (Harrison – see figure 18 below) and a upper housing (Harrison – see figure 18 below) secured upon the lower housing (Harrison – see figure 18 below), the upper housing (Harrison – see figure 18 below) defining the platform. (Harrison – Figure 18)
[AltContent: textbox (Lower Housing)][AltContent: textbox (Upper Housing)][AltContent: ][AltContent: ][AltContent: textbox (Harrison)]
    PNG
    media_image2.png
    339
    449
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrison (2005/0205455) in view of references Diaz et al. (2014/0345236), Kappes (1384899), and Olsen (8192098) as applied to claim 1 above, and further in view of reference Rice (7481345).
Regarding claim 5, Harrison modified by Diaz, Kappes, and Olsen disclose the claimed invention as stated above but do not disclose the housing includes an internal compartment configured to housing a roll of plastic bag stock.
Rice discloses a film dispensing system comprising: a roll of film (210) situated in a compartment (205); and a door (202) movable between a closed position covering the opening (206) to the compartment (205) and an opening position allowing access to the roll (210). (Figure 2-3 and Column 3 lines 27-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the housing of Harrison by incorporating the compartment and door since column 2 lines 22-25 of Rice states such a modification would allow the roll to be stored away, out of sight.

Claims 6-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Harrison (2005/0205455) in view of references Diaz et al. (2014/0345236), Kappes (1384899), Olsen (8192098), and Rice (7481345) as applied to claim 5 above, and further in view of reference Hsiao (6460443).
Regarding claim 6, Harrison modified by Diaz, Kappes, Olsen, and Rice disclose the door includes a cutting bracket (Rice – 40) on an interior face thereof, a cutting device (Rice – 42) mounted upon the cutting bracket (Rice – 40). (Column 3 lines 50-52)
However, Harrison modified by Diaz, Kappes, Olsen, and Rice do not disclose an elongate track, cutting holder, and a cutting blade assembly.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cutting edge and cutting bracket of Rice by incorporating the cutting device since column 1 lines 20-23 of Hsiao states such a modification would allow the cutting blade assembly to be easily changed or replaced.
[AltContent: textbox (Hsiao)][AltContent: arrow][AltContent: textbox (Open-Ended Slot)]
    PNG
    media_image3.png
    482
    489
    media_image3.png
    Greyscale

Regarding claim 7, Harrison modified by Diaz, Kappes, Olsen, Rice, and Hsiao disclose the cutting bracket (Hsiao – 21, 26, 28) and the elongate track (Hsiao – 31, 32) 
Regarding claim 8, Harrison modified by Diaz, Kappes, Olsen, Rice, and Hsiao disclose the cutting blade holder (Hsiao – 30, 303, 304) cantilevers forward from the track (Hsiao – 31, 32) and includes a blade bracket (Hsiao – 30), wherein at a terminal end thereof receiving the cutting blade assembly (Hsiao – 33) therein, such that the cutting blade assembly (Hsiao – 33) is spaced forwardly from the track (Hsiao – 31, 32). (Hsiao – Figure 5 and Column 2 lines 30-35)
Regarding claim 9, Harrison modified by Diaz, Kappes, Olsen, Rice, and Hsiao disclose cutting blade holder (Hsiao – 30, 303, 304) is configured to slide along the track (Hsiao – 31, 32), and wherein the cutting blade assembly (Hsiao – 33) is configured to cut through bag stock (Harrison – 41) as the cutting holder (Hsiao – 30, 303, 304) sliding along the track (Hsiao – 31, 32). (Hsiao – Figure 4 and Column 2 lines 40-42)
Regarding claim 10, Harrison discloses a vacuum sealer (150) comprising:
a housing (152) having an upper platform (see figure 14 above);
a lid (154) pivotably attached to the housing (152), and movable between a closed position, covering the platform (see figure 14 above), and an open position, exposing the platform (see figure 14 above),
wherein the platform (see Figure 14 above) engaged with the lid (154) form a sealed vacuum chamber (hollow area);

wherein the sealed vacuum chamber (hollow area) being configured to receive an open end (46) of a plastic bag (41) therebetween and withdraw air therefrom via activation of the pump (260); and
a first heating plate (172) secured to one of: the underside of the lid (154) ,and the platform (see figure 14 above).
(Figure 14, 15 and Page 6 paragraph 87, 89, 93, Page 8 paragraph 108)
However, Harrison does not disclose: an internal compartment; a door; a cutting bracket; an elongated track; cutting blade holder; a first cavity; a second cavity; a thermally insulating backing strip opposing the first heating plate.
Rice discloses a film dispensing system comprising: a roll of film (210) situated in a compartment (205); and a door (202) movable between a closed position covering the opening (206) to the compartment (205) and an opening position allowing access to the roll (210). (Figure 2-3 and Column 3 lines 27-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the housing of Harrison by incorporating the compartment and door since column 2 lines 22-25 of Rice states such a modification would allow the roll to be stored away, out of sight.
Hsiao discloses a cutting device comprising: a cutting bracket (21, 26, 28); an elongate track (31, 32) removably mounted upon the cutting bracket (21, 26, 28); a cutting blade holder (30, 303, 304) slidably mounted upon the track (31, 32); and a 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cutting edge and cutting bracket of Rice by incorporating the cutting device since column 1 lines 20-23 of Hsiao states such a modification would allow the cutting blade assembly to be easily changed or replaced.
When modifying Harrison in view of Rice and Hsiao, the open-ended slot is interpreted to be configured to receive the bag stock during the sliding along the track.
Diaz discloses a vacuum sealer comprising: platform (12) defining a first cavity; and a lid (14) defining a second cavity, wherein the first cavity is surrounded by a first gasket (22a) and the second cavity is surrounded by a second gasket (22b), and wherein the first gasket (22a) and the second gasket (22b) are configured to cooperate to define a vacuum chamber (24). (Figure 1, 8, Page 2 paragraphs 34, 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Harrison by incorporating the cavities and gaskets since page 1 paragraph 4 of Diaz states such a modification would allow particles and/or liquid that spills out can be gathered during the air evacuation.
Regarding claim 13, Harrison discloses the housing (152) comprises a lower housing (see figure 18 above) and a upper housing (see figure 18 above) secured upon the lower housing (see figure 18 above), wherein the roll is situated on the lower 
Therefore, Harrison modified Diaz and Hsiao is interpreted to disclose the lower housing defining the compartment (Rice – 205) therein.
Regarding claim 14, Harrison modified Diaz and Hsiao disclose the claimed invention as stated above, but do not disclose a second heating plate and at least one selectively rotatable stamp wheel.
Kappes discloses numbering device comprising: a plurality of stamping wheels (14) situated on a shaft (15); and a pad (25), wherein the stamping wheels have at least one raised portion (17), and wherein a film (6) is situated between the stamping wheels (14) and the pad (25) in order to impress a marking onto the film (6). (Figure 2, 3 and Page 1 lines 14-17, Page 2 lines 19-35, 104-109)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the date stamp mechanism of Harrison by incorporating the numbering device since page 1 lines 47-53 of Kappes states such a modification would provide number that is inconspicuous but legible onto the film.
Olsen discloses a stamping device (100) comprising: a stamping die holder (202); and a backing plate (208), wherein a film (601) is situated between the die holder (202) and plate (208) in order to be stamped.  Olsen also discloses a heater is located in the die holder, the plate, or both. (Column 4 lines 28-33, 56-59, Column 8 lines 4-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the numbering .

Response to Arguments
The Amendments filed on 01/22/2021 have been entered.  Applicant’s cancelation of claims 2-3 and 11-12 is acknowledged and require no further examining.  Claims 1, 4-10, and 13-14 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Harrison (2005/0205455) modified by reference Diaz et al. (2014/0345236), Kappes (1384899), and Olsen (8192098), Examiner finds the arguments not persuasive.
Applicant states:
US Patent No. 1384899 ("Kappes") from 1921, or several decades before the first industrial or retail vacuum food packaging system had been invented, is relied upon to show stamping wheels for a numbering apparatus.

In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant states:
More particularly, the Action, assuming the references even teach all the claimed elements, does not address why one would modify the Harrison date stamp apparatus at all. Harrison envisioned small multi-segment heating elements that resemble LEDs to produce heat to date stamp a bag in a vacuum sealer via a signal from a digital controller. Why would one would then modify such a system by the Diaz, Olsen and Kappes references at all to arrive a rotatable, manual wheels? Such a modification is not only non-obvious, it is counter intuitive entirely.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Harrison disclose the vacuum sealer comprises a date stamp mechanism and discloses, as an example, the date stamp mechanism may comprise a series of small multi-segment heating element that resemble LEDs.  Harrison dose not teach away from the date stamp mechanism comprising different elements, or disclose the vacuum sealer cannot comprising a second heating plat and an opposing stamp wheel.  Kappes discloses that, by incorporating the stamp wheels, the numbers that are 
Applicant does not provide any reference or teachings to support the assertion that incorporation of stamp wheels is “counter intuitive entirely”, therefore rendering said assertion mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Since Applicant does not provide support for the assertion, and since Harrison does not teach away from incorporating the stamp wheels, Applicant’s arguments is rendered moot.
Applicant states:
Similarly, independent claim 10 is rejected over a combination of Harrison, Diaz, Kappes and Olsen but in further view of Rice (US Pat. No. 7481345) and Hsiao (US pat No. 6460443). Like Claim 1, the Action fails to resolve the ordinary level of skill in the art, presumptively concludes each combination is obvious to have been made, and otherwise fails to establish a prima facie case of obviousness.


Harrison discloses a vacuum sealer comprising: housing; a lid; a pump; a first heating plate, and a roll of film.  Rice disclose film dispensing system comprising: a roll within a compartment; and a door.  Rice also discloses that by incorporating the compartment and door would allow the roll of film to be stored away, out of sight.  Hsiao discloses a cutting device comprising: an cutting bracket; an elongate track; an cutting blade holder; and a cutting blade assembly, wherein the cutting bracket and the elongate track define an open-ended slot.  Hsiao also discloses that by incorporating the cutting device would allow the cutting blade assembly to be easily changed or replaced.
Therefore, it would have been obvious to the person of ordinary skill in the art to have modified Harrison in view of Rice and Hsiao to read on the features disclosed in the amended claim 10.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 5, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731